Citation Nr: 1046219	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-38 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to ionizing radiation. 

3.   Entitlement to an increased (compensable) rating for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers (NACVSO)


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
By that ration action, the RO denied service connection for 
tinnitus and bladder cancer, to include as due to exposure to 
ionizing radiation.  The RO also continued an increased 
compensable rating for left ear hearing loss.  The Veteran 
appealed the RO's June 2007 rating action to the Board.   

In June 2009, the Veteran testified at a hearing before the 
undersigned at the Newark, New Jersey RO.  A copy of the hearing 
transcript has been associated with the claims file. 

In July 2009, the Board remanded the claims on appeal to the RO 
for additional substantive development.  The requested 
development has been completed. 

On May 15, 2010, the RO sent, via facsimile, VA Form 646, 
Statement of Accredited Representative in Appealed Case, to the 
Veteran's representative, NACVSO, for preparation and submission 
on behalf of the Veteran's appeal.  A response was not received.  
See generally 38 C.F.R. § 20.600 (2010) and facsimile 
confirmation from the RO to NACVSO, dated October 15, 2010). 

The issue of entitlement to service connection for right ear 
hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
tinnitus is etiologically related to his service-connected left 
ear hearing loss. 

2.  The Veteran's assertion that his bladder cancer was caused by 
in-service radiation exposure is not competent evidence. 

3.  The competent and probative medical evidence of record does 
not demonstrate that the Veteran's bladder cancer was present 
until more than a year after service or that it is etiologically 
related to any incident of service, to include exposure to 
ionizing radiation. 

4.  At a March 2007 VA audiological examination, the Veteran had 
level I hearing of the left ear. The nonservice-connected right 
ear is assigned a Roman numeral designation of I.

5.  At a June 2010 VA audiological examination, the Veteran had 
level II hearing of the left ear. The nonservice-connected right 
ear is assigned a Roman numeral designation of I.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus is the proximate result of his 
service-connected left ear hearing loss.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.310(a) (2010).

2.  Bladder cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2010).

3.  For the entire appeal period, the criteria for the assignment 
of an increased compensable evaluation for the service-connected 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 
4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  In this regard, via a January 2007 pre-
adjudication letter to the Veteran, the RO specifically notified 
him of the substance of the VCAA including the types of evidence 
necessary to establish the service connection and increased 
evaluation claims discussed in the decision below, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he was 
expected to provide. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the above-cited January 
2007 letter, the RO informed the Veteran of the Dingess elements.

Regarding the increased evaluation claim on appeal, in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.

Nevertheless, a May 2008 letter informed the Veteran of the 
Vazquez elements.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In July 2009, the Board remanded the service connection and 
increased rating claims to the RO for additional substantive 
development.  In May 2010,  the Acting Deputy Chief Public Health 
and Environmental Hazards Officer and Director of VA Compensation 
and Pension Service provided the accumulated total lifetime 
radiation does of the Veteran (Environmental Hazards Officer) and 
medical opinions as to the etiological relationship between that 
estimate and the Veteran's subsequent development of bladder 
cancer.  Copies of the above-cited opinions are contained in the 
claims file.  In June 2010, VA examined the Veteran to determine 
the etiology of any claimed tinnitus and the current severity of 
the service-connected left ear hearing loss.  A copy of the June 
2010 VA audiological examination report is of record.  In 
addition to dictating objective test results, a VA audiologist 
conducting a VA examination must fully describe the functional 
effects caused by a hearing disability.  Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  The June 2010 examiner noted the 
Veteran's complaints and assessed the severity of his left ear 
hearing loss; thereby considering the functional effects of the 
disability.  Id.

Therefore, VA has complied with the duty to assist requirements 
of the VCAA with respect to the service connection and increased 
evaluation claims on appeal.  Accordingly, the Board will address 
the merits of these claims. 

II. Service Connection Claims

General criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997).

Service connection for certain chronic diseases, including 
malignant tumors, will be rebuttably presumed if they are 
manifested to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time. If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim. 
38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

Merits Analysis

(i) Tinnitus

The Veteran maintains that his tinnitus is related to acoustic 
trauma that occurred while he was aboard submarines during active 
military service in the United States Navy.  

The Veteran is currently service-connected for left ear hearing 
loss and a noncompensable rating has been assigned.  A disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service- connected. 38 C.F.R. § 3.310 
(2010).  Under 38 C.F.R. § 3.310, secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In June 2010, and pursuant to the Board's July 2009 remand 
directives, VA examined the Veteran to determine, in part, the 
etiology of his claimed tinnitus.  After a physical evaluation of 
the Veteran and a claims files review, to include his pertinent 
medical history, the examiner concluded that tinnitus had many 
causes that were unrelated to hearing loss.  However, since the 
Veteran was service-connected for left ear hearing loss, the VA 
examiner opined that it was "[a]s least as likely as not that 
Veteran's current complaint of tinnitus is related to his hearing 
impairment."  This opinion is probative and uncontroverted.  
(See June 2010 VA audiological examination)

In sum, the June 2010 VA examiner etiologically linked the 
Veteran's tinnitus to his service-connected left ear hearing 
loss.  There is no contrary medical opinion of record.  
Accordingly, service connection is warranted for tinnitus on a 
secondary basis.  38 C.F.R. § 3.310.

(ii) Bladder Cancer 

At the outset, the Board finds that there is no evidence 
suggesting the presence of bladder cancer during military service 
or that it was manifested to a compensable degree within a year 
of service discharge, and the Veteran does not contend otherwise.  
Instead, the Veteran contends that his bladder cancer is the 
result of having been exposed to ionizing radiation while serving 
aboard submarines during military service in the United States 
Navy.  The Veteran was initially diagnosed with bladder cancer in 
2006.  (See medical records, prepared by The Cancer Institute of 
New Jersey, reflecting that the Veteran had been diagnosed with 
bladder cancer in April 2006).  

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service incurrence 
may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) for Veterans who participated in defined radiation-risk 
activities and have certain diseases.  Second, service connection 
may be established under 38 C.F.R. § 3.303(d) with the assistance 
of the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity." 38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-
risk activity" means:  onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain service on the grounds 
of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service 
on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- exposed 
Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

The second approach is found in 38 C.F.R. § 3.311.  To consider a 
claim under § 3.311, the evidence must show the following: (1) 
the Veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such disease 
first became manifest within a period specified by the 
regulation. 38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a disease 
claimed as secondary to exposure to ionizing radiation cannot be 
granted under 38 C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  
For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation. 38 
C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer. 38 C.F.R. § 3.311(b)(2).
If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of tracing 
causation to a condition or event during service." Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For purposes of the analysis below, the Board finds that official 
military service department records show that the Veteran served 
aboard the USS George Washington and USS Seawolf and that he was 
exposed to radiation.  (See undated Record of Occupational 
Exposure to Ionizing Radiation Report, reflecting that the 
Veteran's total lifetime accumulated dose was 0.012 rem).  
However, the Board finds, and as will be explained in more detail 
below, that the competent and probative evidence of record is 
against a finding that the Veteran's bladder cancer is 
etiologically related to his in-service radiation exposure. 

The Board will proceed with its analysis in three parts: 
presumptive service connection under 38 C.F.R. § 3.309(a) and 
(d); radiogenic disease under 38 C.F.R. § 3.311; and Combee 
considerations.
3.309 consideration

The Board finds that because the Veteran's bladder cancer is not 
included among the chronic diseases for which presumptive service 
connection is warranted under the provisions of 38 C.F.R. § 
3.309(a), the preponderance of the evidence is against service 
connection on this basis. 

Radiogenic disease-3.311

Bladder cancer is considered a "radiogenic disease" pursuant to 
38 C.F.R. § 3.311..  38 C.F.R. § 3.311(b)(2)(vii).  Section 
3.311(b)(5) requires that bladder cancer become manifest 5 years 
or more after exposure to ionizing radiation.  The Veteran's 
medical records indicate this disease had its onset in 2006, 
which is consistent with the timeframe of having become manifest 
5 years or more after exposure; so this requirement is also met.  
Thus, in order to be entitled to service connection, the 
Veteran's bladder cancer must be determined by the VA Under 
Secretary of Health to be related to the Veteran's ionizing 
radiation exposure while in service, or otherwise be linked 
medically to ionizing radiation exposure while in service.

The next criterion that must be met before additional development 
will be conducted in accordance with section 3.311 (i.e., 
obtaining radiation dose estimates, and review of whether a 
disease is linked to radiation exposure) is establishing exposure 
to ionizing radiation.  Here, and as noted above, official 
military service department records show that he served aboard 
the USS George Washington and USS Seawolf and that he was exposed 
to radiation.  (See undated Record of Occupational Exposure to 
Ionizing Radiation Report, reflecting that the Veteran's total 
lifetime accumulated dose was 0.012 rem).  

Thus, given that the Veteran had been diagnosed with a 
"radiogenic disease" and had confirmed in-service radiation 
exposure, VA forwarded the Veteran's claim to the Under Secretary 
for Benefits to determine whether the diagnosed bladder cancer 
was a consequence of the above-cited exposure.  In a May 2010 
opinion, the Acting Deputy Chief Public Health and Environmental 
Hazards Officer concluded that because the Veteran's occupational 
radiation dose did not exceed 5 rem in one year or 10 rem in a 
lifetime, it was unlikely that his bladder cancer could be 
attributed to radiation exposure during his military service.  In 
reaching the foregoing conclusion, the Environmental Hazards 
Officer quoted the Health Physics Society and their position 
statement PS010-1, "Radiation Risk in Perspective," reviewed in 
August 2004, wherein it was reported that "'in accordance with 
current knowledge of radiation health risks, the Health Physics 
Society recommends against quantitative estimation of health 
risks below an individual dose of 5 rem in one year or a lifetime 
dose of 10 rem above that received from natural sources.'"  The 
Environmental Hazards Officer also indicated that the position 
statement further reported that below 5-10 rem (which included 
occupational and environmental exposures), risks of health 
effects were either too small to be observed or were nonexistent.   

In a May 2010 memorandum titled " Review of Radiation Claim 
under 38 C.F.R. § 3.311," the Director, Compensation and Pension 
Service (Acting Under Secretary for Benefits) outlined the above-
cited opinion from the Acting Deputy Chief Public Health and 
Environmental Hazard Officer.  As a result of that opinion, and a 
review of the evidence in its entirety, the Director concluded 
that there was no reasonable possibility that the Veteran's 
bladder cancer was the result of exposure to ionizing radiation 
in service.  

The findings of the Acting Deputy Chief Public Health and 
Environmental Hazards Officer and VA Under Secretary of Health 
that there was no reasonable possibility that the Veteran's 
bladder cancer was the result of exposure to ionizing radiation 
in service are probative and uncontroverted. 

Thus, because the Veteran's bladder cancer has not been 
determined by the Acting Deputy Chief Public Health and 
Environmental Hazards Offer and VA Under Secretary of Health to 
be related to the Veteran's in-service exposure to ionizing 
radiation, or otherwise be linked medically to ionizing radiation 
exposure while in service, service connection for this disorder 
under the provisions of 3.311 is not warranted and his bladder 
cancer must otherwise be linked medically to ionizing radiation 
exposure while in service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  To date, however, no medical professional has 
attributed the Veteran's bladder cancer to in-service exposure to 
ionizing radiation. In this case, there is no competent evidence 
establishing a medical nexus between military service and the 
Veteran's bladder cancer.  The Board also observes that the 
medical evidence seems to suggest that the Veteran no longer has 
bladder cancer. In any event, service connection for bladder 
cancer, to include as secondary to exposure to ionizing 
radiation, is not warranted.

As to the Veteran's contention that his bladder cancer is the 
result of having been exposed to ionizing radiation during his 
submarine service in the United States Navy, he is not medically 
qualified to render such an opinion.  The Board must determine 
the value of all evidence submitted, including lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The evaluation of evidence generally involves a 3-step 
inquiry.  First, the Board must determine whether the evidence 
comes from a "competent" source.  The Board must then determine 
if the evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;
 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).
While the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge, he is not 
competent to render an opinion that his bladder cancer is 
etiologically related to his in-service exposure to ionizing 
radiation.  Barr, supra.; see also Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (observing laypersons not competent to state 
in-service symptoms were indicative of rheumatic fever).  

The Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, because the preponderance of the 
evidence is against the claim, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Rating Claim-Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Where an initially assigned disability 
evaluation is not at issue, consideration is also given to 
assigning staged ratings.  A claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

In evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).  The ratings schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment in both ears. 
See 38 C.F.R. § 4.85.
The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).

If impaired hearing is service-connected in only one ear, such as 
here, in order to determine the percentage evaluation from Table 
VII, the nonservice-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter. 38 C.F.R. § 4.85(f).

The Board has considered the above rating criteria for each 
audiological evaluation administered that was conducted within a 
year of VA's receipt of the Veteran's claim for increased 
compensation for the service-connected hearing loss on December 
29, 2006.  (See VA Form 21-4138, Statement in Support of Claim, 
received by VA on December 29, 2006). 

A March 2007 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Left	40	50	55	50	49

Speech discrimination was 96 percent in the left ear.  An 
exceptional pattern of hearing impairment was not shown.  Based 
on the examination findings, the Veteran has level I hearing in 
the left ear.  The nonservice-connected ear is assigned a Roman 
numeral designation of I.  See 38 C.F.R. §§ 3.383, 4.85(f).  This 
corresponds to a zero percent rating under Diagnostic Code 6100.

A June 2010 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Left	50	70	70	75	66

Speech discrimination was 100 percent in the left ear.  An 
exceptional pattern of hearing impairment was not shown.  Based 
on the examination findings, the Veteran has level II hearing in 
the left ear.  The nonservice-connected ear is assigned a Roman 
numeral designation of I.  See 38 C.F.R. §§ 3.383, 4.85(f).  This 
corresponds to a zero percent rating under Diagnostic Code 6100.

The Board observes that the Veteran now meets the criteria for a 
hearing loss disability on the right based on a puretone 
threshold of 50 and 55 at 3000 and 4000  Hertz.  See 38 C.F.R. § 
3.385.  If the Veteran wishes to file a claim of entitlement to 
service connection for right ear hearing loss, he should advise 
VA.  The Board acknowledges that consideration of both ears as 
service-connected versus one ear could potentially change the 
evaluation.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the currently assigned 
noncompensble evaluation discussed above.  See Hart, supra. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the left ear hearing loss are not in excess 
of those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned noncompensable rating. Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Service connection for tinnitus as secondary to the service-
connected left ear hearing loss is granted. 

Service connection for bladder cancer, to include as due to 
exposure to ionizing radiation, is denied. 

An increased compensable rating for left ear hearing loss is 
denied. 



____________________________________________
Cheryl L. Mason 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


